Appeal from an award of disability compensation. Claimant suffered two accidents, the first on September 14, 1934, while employed by the Consolidated Aircraft Corporation; the second on December 23, 1935, while employed by the Auto Wheel Coaster Co., Inc.; in the first accident the injuries consisted of a strain of the back; in the second accident a strain occurred in the same part of the back. The Board has *788found that the medical evidence adduced at the hearings discloses that the disability suffered by the claimant in the second accident was related to the first accident and has apportioned the award for the second accident one-half against the Consolidated Aircraft Corporation and its carrier and one-half against the Auto Wheel Coaster Co., Inc., and its carrier. Appellants object on the ground that upon the facts any award against them for the second accident is improper and that the rate established is also improper. At hearings before the referee, the rate was agreed upon between the respective employers and the evidence justifies the apportionment of the award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.